PER CURIAM.
James Norman Bonner challenges the trial court’s summary denial of his motion for posteonviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm on all issues assailing the effectiveness of trial counsel without discussion. Bonner also alleged in his motion that his sentence is illegal under the dictates of Hale v. State, 630 So.2d 521 (Fla.1993). The trial court found that the claim was untimely and denied it. Bonner has received relief on this claim in a proceeding alleging ineffectiveness of appel*132late counsel in this court’s case number 98-00272. Accordingly, we affirm that portion of his summary appeal as well because it is now moot.
Affirmed.
DANAHY, A.C.J., and CAMPBELL and NORTHCUTT, JJ., concur.